DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because the reference number “21” in Fig. 1 should be deleted.  In addition, the reference number “21” in Fig. 5 for the second flexible display segment in Fig. 5, the reference number “96” for the speaker opening in Figs, 7 and 9, and the reference number “95” for the flat interface pad in Fig. 9 should be respectively recited as --23--, --31-- and --98--, so as to consist with the detail descriptive in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:  The description of the reference numbers “37”, “38” and “39” in Fig. 1 and the reference numbers “71” and “91” in Figs. 6-9 are missing.  In addition, the terms “segments 21 and 17” on line 5 of [0024], and “flat interface pads 95” on lines 15 and 20 of [0024] should be respectively recited as --segments 23 and 17-- and --flat interface pads 98--, so as to clarify the confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the Specifically, “first structural support segment”, “second structural support segment” (as per claim 1), “an electrical connection between each other through conductive pads once they are attached” (as per claim 7), “the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees”; “the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees”; “the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state” (as per claim 10) “the second connection interface is comprised of a channel situated along the edge of the rigid touch-sensitive display”; “the first connection interface is comprised of a sliding connector that can slide within the channel such that the edge of the rigid touch-sensitive display can be attached to the flexible touch-sensitive display’s first structural segment or second structural segment” (as per claim 13), “a mechanism is situated between the second connection interface and the edge of the rigid touch-sensitive display such that when the second connection interface is attached to the first connection interface, the rigid touch-sensitive display can rotate about edge of the flexible touch-sensitive display structural segment edge (as per claim 16); and “a mechanism is situated between the first connection interface and the edge of the of the flexible touch-sensitive display structural segment such that when the second connection interface is attached to the first connection interface, the rigid touch- sensitive display can rotate about the edge of the flexible touch-sensitive display structural segment edge” (as per claim 17) have not been clearly set forth.  Claims 2-6, 8, 9, 11, .
  Without a clear description of the claimed invention, one ordinary skill in the art cannot practice the invention as claimed without undue experimentation.  NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 7, 10, 13, 16 and 17, the references “first structural support segment”, “second structural support segment” (as per claim 1), “an electrical connection between each other through conductive pads once they are attached” (as per claim 7), “the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees”; “the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees”; “the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state” (as per claim 10) “the second connection interface is comprised of a channel situated along the edge of the rigid touch-sensitive display”; “the first connection interface is comprised of a sliding connector that can slide within the channel such that the edge of the rigid touch-sensitive display can be attached to the flexible touch-sensitive display’s first structural segment or second structural segment” (as per claim 13), “a mechanism is situated between the second connection interface and the edge of the rigid touch-sensitive display such that when the second connection interface is attached to the first connection interface, the rigid touch-sensitive display can rotate about edge of the flexible touch-sensitive display structural segment edge (as per claim 16); and “a mechanism is situated between the first connection interface and the edge of the of the flexible touch-sensitive display structural segment such that when the second connection interface is attached to the first connection interface, the rigid touch- sensitive display can rotate about the edge of the flexible touch-sensitive display structural segment edge” (as per claim 17) are unclear.
Regarding claim 3, the antecedent basis for “one interface” and “the one interface” has not been clearly forth.
Regarding claims 12-18, the terms “structural segment” (as per claim 12, 13 and 16), “rotate about edge of the flexible touch-sensitive display structural segment edge” (as per claims 14-17) should be recited as --structural support-- and --rotate about edge of the flexible touch-sensitive display--, so as to clarify the confusion.
Claims 2, 4-9, 8, 9 and 11 are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the apparatus as a whole, specifically, a rigid touch-sensitive display; a flexible touch-sensitive display comprising a first flexible touch-sensitive display component and a second flexible touch-sensitive display component; the first flexible touch-sensitive display component is attached to a first structural support segment; the second flexible touch-sensitive display component is attached to a second structural support segment; the flexible touch-sensitive display further comprises having a fully folded state; the flexible touch-sensitive display further comprises having a partially expanded state; the flexible touch-sensitive display further comprises having a fully expanded state; a first connection interface integrated with the first structural support or the second structural support, and a second connection interface integrated with the rigid touch-sensitive display, wherein the first connection interface and the second connection interface can be attached and detached from each other. (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delaporte (US Pub. No. 2012/0038570 A1) discloses the reconfigurable touch screen computing device.
Yamazaki (US Pub. No. 2017/0038641 A1) teaches the display device, electronic device, and system.
Yamazaki (US Pat. No. 10,613,586 B2) discloses the display device, electronic device, and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOE H CHENG/
Primary Examiner
Art Unit 2626